Chaparral E N E R G Y December 18, 2012 Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549-4628 Attn:Karl Hiller and John Cannarella Re:Chaparral Energy, Inc. Form 10-K for the Fiscal Year ended December 31, 2011 Filed March 29, 2012 File No. 333-134748 Ladies and Gentlemen: Per my discussions with John Cannarella today, and on behalf of Chaparral Energy, Inc., I hereby request an extension of the time to respond to the Staff’s letter dated December 5, 2012, regarding the above referenced 10-K report, to January 4, 2013 (an additional 10 business days plus two Federal holidays).Being December, we have been beset with absences due to vacations and prior obligations of engineers and key personnel.The additional 10 business days will permit us to ensure we have sufficient attention of the personnel necessary to properly respond to the Staff’s comments. Very truly yours, Chaparral Energy, Inc. By/s/ DAVID J. KETELSLEGER David J. Ketelsleger Senior Vice President and General Counsel
